Graham v Roswell Park Cancer Inst. Corp. (2022 NY Slip Op 01658)





Graham v Roswell Park Cancer Inst. Corp.


2022 NY Slip Op 01658


Decided on March 11, 2022


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on March 11, 2022
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: SMITH, J.P., CENTRA, LINDLEY, CURRAN, AND BANNISTER, JJ.


164 CA 21-00773

[*1]LISA ANN GRAHAM, AS ADMINISTRATRIX OF THE ESTATE OF FRANCES R. MCCOLLOUGH, DECEASED, CLAIMANT-APPELLANT,
vROSWELL PARK CANCER INSTITUTE CORPORATION, DEFENDANT-RESPONDENT. 


KRAMER, DILLOF, LIVINGSTON & MOORE, NEW YORK CITY (MATTHEW GAIER OF COUNSEL), FOR CLAIMANT-APPELLANT. 
GIBSON, MCASKILL & CROSBY, LLP, BUFFALO (CRAIG R. WATSON OF COUNSEL), FOR DEFENDANT-RESPONDENT. 

	Appeal from an order of the Court of Claims (J. David Sampson, J.), entered April 7, 2021. The order, inter alia, granted the motion of defendant to dismiss the notice of claim and claim with respect to personal injury claims. 
It is hereby ORDERED that the order so appealed from is unanimously affirmed without costs for reasons stated in the decision at the Court of Claims.
Entered: March 11, 2022
Ann Dillon Flynn
Clerk of the Court